Citation Nr: 0635280	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for organic heart disease 
manifested by bifasicular block.


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty for more than 23 years, 
including service in World War II and Korea.  Evidence of 
record indicates he received numerous awards and medals 
including the Air Medal with three Oak Leaf Clusters and the 
Purple Heart Medal.  He was a prisoner of war (POW) of the 
German government from April 1944 to May 1945.

In a July 2002 claim, the veteran sought entitlement to 
service connection for, among other disabilities, high blood 
pressure and right bundle blockage of the heart.  A January 
2003 rating decision of the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA) denied the 
claim.  The veteran disagreed and timely filed an appeal 
solely as to the issues of hypertension and bifascicular 
block on electrocardiogram.

In April 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) at the VA office in San 
Antonio, Texas.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

In January 2005, the Board remanded the claim for further 
development and reconsideration under a newly enacted 
regulation.  In a February 2006 rating decision the RO 
granted service connection for hypertension, rated at 10 
percent disabling.  The RO continued to deny service 
connection for a heart disease other than hypertension.

Issue not on appeal

As noted above, service connection for hypertension has been 
granted, and thus that issue has been resolved.  The record 
does not indicate that the veteran has disagreed with the 
assigned disability rating or its effective date.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The veteran was a POW of the German government from April 
1944 to May 1945.

2.  The veteran has never been diagnosed with atherosclerotic 
heart disease.
There is no evidence of record that the veteran has ever been 
diagnosed with a myocardial infarction, congestive heart 
failure, or arrhythmia.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's heart 
condition manifested by bifascular block is not related to 
his military service.


CONCLUSION OF LAW

Entitlement to service connection for organic heart disease 
manifested by bifasicular block is not warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his heart condition 
from his POW experience, to include diphtheria which he 
believes was incurred in a POW camp.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in 
letters dated September 2002 and February 2005 that to 
establish entitlement to service connection he needed to 
submit evidence that showed:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See p. 1 and 5 respectively.

The letters also informed the veteran of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The February 2005 letter also told the veteran to "provide 
us with any evidence or information that you may have 
pertaining to your claim."  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
existence of a current disability, are not at issue.   
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not, and cannot be assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection for his heart condition was 
based on element (3).  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran's hearing testimony makes it clear that he is 
aware of his obligations to support his claim with evidence.  
He has submitted documents and medical records on his own 
behalf.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs) and has obtained 
private medical records.  The Board's remand was calculated 
to identify and secure all available pertinent medical 
records.  The veteran has been accorded VA examinations in 
November 2002 and April 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the introduction, the veteran and his representative 
appeared before the undersigned VLJ in April 2004, and 
presented evidence in support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

POW regulations

If a veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  38 C.F.R. § 3.309(c) (2006).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in §3.309 will be any evidence 
of a nature usually accepted as competent to indicate the 
time of existence or inception of disease, and medical 
judgment will be exercised in making determinations relative 
to the effect of intercurrent injury or disease.  The 
expression "affirmative evidence to the contrary" will not 
be taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning, and in the consideration 
of all evidence or record, support a conclusion that the 
disease was not incurred in service.  38 C.F.R. § 307(d)(1) 
(2006).




Analysis

The veteran seeks service connection for cardiovascular 
disease (excluding hypertension, which as noted in the 
Introduction has been service connected due to recently 
enacted POW regulations.  In essence, he contends that his 
POW experience led to the onset of cardiovascular disease.

Although the veteran's presentation has focused on his POW 
experiences during World war II, he had a lengthy subsequent 
career in the United States Air Force.  The Board would be 
remiss in not exploring all avenues which may lead to service 
connection. 

POW status

The term prisoner of war means a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government.  38 C.F.R. § 3.1(y) (2006).

Service department records in the claims folder indicate that 
after his plane was shot down over Germany, the veteran was 
forcibly interned as a POW at Stalag Luft 1, in Barth, 
Germany, from about April 11, 1944 until his liberation in 
May 1945.  VA shall accept the findings of the appropriate 
service department that a person was a POW, unless a 
reasonable basis exists for question it.  See 38 C.F.R. 
§ 3.1(y)(1).  In this case, the Board finds no basis to 
question the service department findings.  Thus, the veteran 
enjoys the presumption provided by 38 C.F.R. § 3.309(c) 
(2006).

The POW presumption

As more particularly noted above, the veteran enjoys the 
presumption of 38 C.F.R. § 3.309(c) which provides a former 
POW with a presumption of service-connection for 
atherosclerotic heart disease or hypertensive vascular 
disease, including hypertensive heart disease and their 
complications including myocardial infarction, congestive 
heart failure, and arrhythmia, so long as such disease 
manifests to a degree of disability of 10 percent any time 
after discharge, and there is no affirmative evidence that 
the disease was not incurred in service.  

As has been discussed above, service connection was 
previously granted for hypertension based upon the recent 
revision to the POW regulations referred to in the Board's 
January 31, 2005 remand. Remaining is the matter of whether 
the veteran's cardiovascular disease manifested by bifascular 
block is presumptively related to his POW status.   

The evidence in this case, however, does not document a 
current heart condition related to atherosclerotic heart 
disease, hypertensive vascular disease or any complications 
such as myocardial infarction, congestive heart failure, or 
arrhythmia.  Thus, the veteran does not benefit from 
application of the presumption.

Specifically, a careful review of the medical evidence does 
not demonstrate that any of the conditions referred to either 
the current or the former versions of the POW regulation, 
38 C.F.R. § 3.309(c), are present. 

A VA examination report dated November 2002 reports that the 
veteran underwent a stress test, electrocardiogram and chest 
x-ray.  The diagnosis was:

Bifascicular block on electrocardiogram, not 
related to prisoner of war confinement.  No history 
of Beriberi Heart Disease.

The examiner noted in the April 2006 report that there was no 
evidence of congestive heart failure, no signs of ischemia 
and no signs of other cardiac problems.  The veteran's heart 
size was reported as normal to auscultation, percussion and 
on the chest x-ray.  The veteran's heart rate was regular, 
the heart rhythm was normal with no murmurs, rubs or heaves.  
The veteran's heart sounds were normal.  The April 2006 VA 
examiner stated that the veteran's electrocardiogram (EKG) 
showed a "sinus rhythm with a first degree AV block and 
right bundle branch block, [and the] left anterior fascicular 
block."   


The examiner concluded:

On today's examination the patient does have 
bifascicular block, his heart examination is 
otherwise normal, and no other problems are noted.

In short, other than the diagnosed bifascicular block -- a 
condition not listed under 38 C.F.R. § 3.309(c) -- the 
veteran's heart appears to be normal.  For that reason, the 
Board finds that the veteran is not entitled to a presumption 
of service connection based on his POW status.

This does not end the Board's inquiry, however.  Service 
connection can still be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumption. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Accordingly, the Board will move on to a discussion of 
service connection without regard to POW status, that is to 
say taking in the totality of the veteran's lengthy 
subsequent service.

Service connection - direct

As noted above, a service connection claim must be 
established by evidence of (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  The Board will address each in turn.

With regard to element (1), medical evidence of a current 
disability, the evidence indicates that the veteran has an 
organic heart condition manifested by a bifascicular block.  
Thus, element (1) is satisfied.

With regard to element (2), evidence of an in-service disease 
or injury, the veteran's SMRs do not contain any indication 
of a bifascicular block.  Nor is there any other medical 
evidence of record that indicates the veteran suffered from a 
heart condition manifested by a bifascicular block in 
service.  In fact, the veteran's SMRs contain several EKG 
reports, all of which were deemed to be normal or within 
normal limits.
  
Indeed, the first evidence of a heart problem came decades 
after service, which ended in 1965.  Dr. J.G., M.D. indicated 
in a January 1999 report that the veteran's history included 
an EKG in 1994 showing a "sinus rhythm with right bundle 
branch block."  This is long after the one year presumptive 
period contained in 38 C.F.R. § 3.309(a).  

The veteran has contended that he had diphtheria while a POW 
and that such led to his heart disease.  Because of the 
conditions of his confinement, it is impossible to medically 
ascertain if he actually had diphtheria.  However, even if he 
did have diphtheria, there is no competent medical evidence 
that such is related to his current heart condition.  To the 
extent that the veteran believes that there is such a 
connection, it is well established that lay persons without 
medical training, such as the veteran, are not competent to 
attribute symptoms to a particular cause. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, after a thorough review of the entire record, the 
Board finds that the preponderance of the medical evidence of 
record indicates that there was no in-service injury or 
disease relating to the veteran's heart.  Thus, the claim 
fails on that basis.

With regard to element (3), medical evidence of a nexus 
between the current disability and an in-service injury or 
disease, the VA examiner indicated that the veteran's current 
disability is not related to his POW experience.  The Board 
again notes that he continued on active duty until 1965.  
However, there is no evidence that the veteran had any heart 
condition during service.  Thus, it logically follows that 
there cannot be a nexus between the current heart condition 
and service, in the absence of any cardiovascular problems in 
service.  For that reason, element (3) is also not satisfied.

Conclusion

For reasons and bases expressed above, the Board finds that 
the preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's organic heart 
disease manifested by a bifasicular block is not related to 
his military service.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for an organic heart 
disease manifested by a bifasicular block is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


